Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 05/15/2020.
Claims 18-19 are pending for examination.

      Claim Rejections - 35 USC § 102  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the     rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pan et al. (US 2015/0200746). 
As of claim 18, Pan discloses an information processing method, comprising: obtaining a channel quality indicator (CQI) level (para [0006] disclose obtain CQI levels); and  obtaining a target modulation and coding scheme (MCS) level based on the CQI level, wherein the CQI level is one of a plurality of CQI levels defined in a CQI information table (para [0098]-0103] disclose an MCS level indicated in the first 
comprises at least a correspondence between the CQI levels and modulation schemes, wherein the correspondence between the CQI levels and the modulation schemes is a first correspondence or a second correspondence, wherein the first correspondence comprises: modulation schemes corresponding to a CQI level 1 to a CQI level 6 are quadrature phase shift keying (QPSK), a modulation scheme corresponding to a CQI level 7 is QPSK or 16QAM, modulation schemes corresponding to a CQI level 8 to a CQI level 10 are 16QAM, a modulation scheme corresponding to a CQI level 11 is 16QAM or 64QAM, and a modulation scheme corresponding to a CQI level 12 is 64QAM; and  the second correspondence comprises: modulation schemes corresponding to a CQI level 1 to a CQI level 3 are QPSK, a modulation scheme corresponding to a CQI level 4 is QPSK or 16QAM, a CQI level 5 to a CQI level 7 correspond to 16QAM, a CQI level 8 118Docket No. HW749264 corresponds to 16QAM or 64QAM, a CQI level 9 to a CQI level 11 correspond to 64QAM, and a CQI level 12 to a CQI level 15 correspond to 256QAM ( Pan, TABLE 8 shows and discloses  the correspondence between the CQI levels and the modulation schemes is a first correspondence comprises all the CQI levels and the modulation systems. Here Pan is applied for the first alternative which is first correspondence).
As of claim 19, rejection of claim 18 cited above incorporated herein, in addition Pan further discloses wherein the first correspondence comprises: a CQI level 0 is out of range (Pan table 8 shows and discloses  CQI level 0 is out of range); 
the modulation schemes corresponding to the CQI level 1 to the CQI level 6 are QPSK(see table 6 CQI level 1 to 6 corresponding to QPSK),
the modulation scheme corresponding to the CQI level 7 is QPSK or 16QAM (see Table 8 of Pan),
the modulation schemes corresponding to the CQI level 8 to the CQI level 10 are 16QAM, the modulation scheme corresponding to the CQI level 11 is 16QAM or 64QAM, and the modulation scheme corresponding to the CQI level 12 is 64QAM (table 8 of Pan shows and discloses all the correspondence between CQI levels and modulation system and here Pan is applied for first alternative). and 
the second correspondence comprises: a CQI level 0 is out of range, the modulation schemes corresponding to the CQI level 1 to the CQI level 3 are QPSK, the modulation scheme corresponding to the CQI level 4 is QPSK or 16QAM, the CQI level 5 to the CQI level 7 correspond to 16QAM, the CQI level 8 corresponds to 16QAM or 64QAM, the CQI level 9 to the CQI level 11 correspond to 64QAM, and the CQI level 12 to the CQI level 15 correspond to 256QAM.   




          Claim Rejections - 35 USC § 103The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-4 are rejected under 35 U.S.C 103 as being unpatentable over Pan et al. (US 2015/0200746) in view of NIMBALKER et al. (US 2019/0013901).

As of claim 1, Pan discloses an information processing method, comprising: obtaining, by a wireless transmission device, a target modulation and coding scheme (MCS) level (Pan, para [0020][0073]-[0075 obtain an MCS level (=target MCS level) UE determines the modulation scheme and the code rate for the channel corresponding obtain target MCS level); and 
determining, by the wireless transmission device based on a correspondence among MCS levels (Pan, para [0031][0073]-[0075] discloses  a one-to-one correspondence between MCS indexes and MCS levels which corresponds to determine a correspondence among MCS levels);
modulation schemes, and transport block parameters, a target modulation scheme and a target transport block parameter that correspond to the target MCS level ( Pan para [0102][0103] discloses the UE determines a modulation scheme and a 

Pan does not explicitly discloses LDPC but NIMBALKER teaches  wherein the target modulation scheme and the target transport block parameter are used to perform low- density parity-check code (LDPC) coding or decoding on a transport block (NIMBALKER, para [0021] code that can be used for encoding and decoding information in a noisy communication channel is a low-density parity-check ( LDPC) code. the transmitter can encode data in a redundant manner using an LDPC code, and the receiver can decode the data using the LDPC decoding algorithm). 
	
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan with NIMBALKER in order to correct any errors in the transmission.

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition  modified Pan- NIMBALKER discloses the transport block parameter comprises at least one of the following information: code rate information, quadrature amplitude modulation (QAM) symbol information, and LDPC base graph information (NIMBALKER, para [0024] a processing module configured to determine a 

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition  modified Pan- NIMBALKER discloses a correspondence between the MCS levels and the modulation schemes comprises: Ni MCS levels correspond to quadrature phase shift keying (QPSK) modulation, N2 MCS levels correspond to 16 quadrature amplitude modulation (QAM), and N3 MCS levels correspond to 64QAM, wherein Ni is equal to 11, 12, or 13, N2 is equal to 8, 9, or 10, and N3 is equal to 7, 8, or 9 (Pan, para [0073] MCS level using the first MCS table, UE determines the modulation scheme and the code rate Pan table 7 and table 8 shows MCS levels of QPSK , 16QAM and 64QAM)

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition  modified Pan- NIMBALKER discloses a correspondence between the MCS levels and the modulation schemes comprises: Mi MCS levels correspond to quadrature phase shift keying (QPSK) modulation, M2 MCS levels correspond to 16 quadrature amplitude modulation (QAM), M3 MCS levels correspond to 64QAM, and M4 MCS levels correspond to 256QAM, wherein Mi is equal to 6, 9, 10, or 11, M2 is equal to 5, 6, or 7, M3 is equal to 5, 6, or 7, and M4 is equal to 5, 6, 7, or 10 ( see Table 7 and table 8 of Pan) .

As of claim 20, rejection of claim 1 cited above incorporated herein, in addition  modified Pan- NIMBALKER discloses a wireless transmission device, configured to perform the method according to claim 1 (Pan, para  [0020] a network-side device (=transmission device) for transmitting MCS indication information).


Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471